        Case 2:20-cv-02557-ER Document 19 Filed 01/13/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CREATIVE PHOTOGRAPHERS, INC., :          CIVIL ACTION
                              :          NO. 20-2557
          Plaintiff           :
     v.                       :
                              :
GRIND MODE MEDIA, LLC,        :
                              :
          Defendant           :


                                   ORDER

           AND NOW, this 13th day of January, 2021, upon

consideration of Plaintiff’s Petition to Reinstate Default, it

is hereby ORDERED that the petition (ECF No. 18) is DENIED

without prejudice. It is FURTHER ORDERED that, by January 25,

2021, Plaintiff shall petition the Court for a special order

directing the method of service.1



1
      According to Plaintiff’s petition, in-person service of process is not
possible in this action because Defendant refuses to arrange for such
service.

      Rule 4(e)(1) of the Federal Rules of Civil Procedure permits service by
“following state law for serving a summons in an action brought in courts of
general jurisdiction in the state where the district court is located or
where service is made.”

      Where in-person service is not possible, Pennsylvania Rule of Civil
Procedure 430(a) permits a plaintiff to “move the court for a special order
directing the method of service.” Such a motion must be “accompanied by an
affidavit stating the nature and extent of the investigation which has been
made to determine the whereabouts of the defendant and the reasons why
service cannot be made.” Id. “If a plaintiff has made a good faith effort to
locate and serve a defendant, courts will allow alternative methods of
service to the extent ‘the plaintiff’s proposed alternate methods of service
[are] reasonably calculated to provide the defendant with notice of the
proceedings against him.’” Meregildo v. Miller, No. 2:20-CV-2679, 2020 WL
7123314, at *2 (E.D. Pa. Dec. 4, 2020) (quoting Nunez v. Flowers, No. 19-cv-
02780, 2020 WL 1164792, at *2 (E.D. Pa. Mar. 11, 2020)).
Case 2:20-cv-02557-ER Document 19 Filed 01/13/21 Page 2 of 2




   AND IT IS SO ORDERED.



                     /s/ Eduardo C. Robreno
                     EDUARDO C. ROBRENO, J.




                             2
